NO. 07-08-0035-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



JULY 31, 2008

______________________________





BRANDON LEWIS, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 137
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2006-412,546; HON. JIM BOB DARNELL, PRESIDING

_______________________________



                                                       
Memorandum Opinion

                                         _______________________________



Before QUINN, C.J., HANCOCK, J., and BOYD, S.J.
(footnote: 1)
	Brandon Lewis appeals from his conviction of four counts of aggravated sexual assault.  He entered open pleas of guilty and, after a trial on punishment, was sentenced to ten years confinement on each count.  

Appellant’s appointed counsel has filed a motion to withdraw, together with an 
Anders
(footnote: 2) brief, wherein he certifies that, after diligently searching the record, he concluded that appellant’s appeal is without merit.  Along with his brief, he has filed a copy of a letter sent to appellant informing him of counsel’s belief that there was no reversible error and of appellant’s right to file a response 
pro se.  
By letter dated June 27, 2008, this court also notified appellant of his right to file his own response by July 28, 2008, if he wished to do so.  To date, no response or request for extension of time to file a response has been received. 

In compliance with the principles enunciated in 
Anders, 
appellate counsel discussed several potential areas for appeal including jurisdictional defects, the voluntariness of appellant’s plea, the evidence to support the guilty pleas, and error with respect to punishment.  Upon his final analysis, counsel determined that no reversible error existed.
(footnote: 3)  Thereafter, we conducted our own review of the record to assess the accuracy of appellate counsel’s conclusions and to uncover any error, reversible or otherwise, pursuant to 
Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991) and concluded the same. 

Accordingly, the motion to withdraw is granted and the judgments are affirmed.
(footnote: 4) 
 



Brian Quinn 

          Chief Justice

Do not publish.

FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  
Tex. Gov’t Code Ann
. §75.002(a)(1) (Vernon Supp. 2008). 


2:See Anders v. California, 
386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


3:Appellant was not admonished by the trial court that he would have to comply with the sex offender registration requirements.  Appellate counsel concluded that the error was not reversible due to art. 26.13(h) of  the Code of Criminal Procedure which provides that the failure to do so is not a ground for the defendant to set aside the conviction, sentence, or plea.  
Tex. Code Crim. Proc. Ann. 
art. 26.13(h) (Vernon Supp. 2007). 


4:Appellant has the right to file a 
pro se 
petition for discretionary review from this opinion.